Morgan, J.
We find the facts to be, that when the garnishees were-served with process, they had in their hands the proceeds of seventeen, *336bales of cotton, amounting, net, to $1600, and one bale of cotton, unsold, which, it is admitted, was worth $80. «
Robertson, the defendant, had drawn two drafts on T. H. & J. M. Allen & Co., the garnishees, one in favor of Joseph Hoy & Co. for $5 80, and one in favor of G-. S. Kendall, who had indorsed the same over to Campbell & Strong for $1020. These drafts had been presented to T. H. & J. M. Allen, who had verbally accepted the same, to be paid, as far as possible, out of the proceeds of the cotton. This was a good acceptance, and the proceeds of the cotton, it was properly held by the district judge, was to be paid over to the holders of the accepted drafts.
Judgment affirmed.
Rehearing refused.